215 P.3d 931 (2009)
230 Or. App. 491
STATE of Oregon, Plaintiff-Respondent,
v.
James Edward TAYLOR, Defendant-Appellant.
C072846CR; A137997.
Court of Appeals of Oregon.
Argued and Submitted on July 30, 2009.
Decided August 26, 2009.
Peter Gartlan, Chief Defender, Office of Public Defense Services, argued the cause and filed the brief for appellant.
Robert M. Atkinson, Senior Assistant Attorney General, argued the cause for respondent. On the brief were John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Anna M. Joyce, Assistant Attorney General.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and DEITS, Senior Judge.
PER CURIAM.
Reversed and remanded. State v. Kirkeby, 220 Or.App. 177, 185 P.3d 510, rev. allowed, 345 Or. 301, 194 P.3d 147 (2008); State v. Rodgers, 219 Or.App. 366, 182 P.3d 209, rev. allowed, 345 Or. 301, 194 P.3d 147 (2008).